6:20-cv-00423-JFH Document 72-3 Filed in ED/OK on 02/12/21 Page 1 of 4




     EXHIBIT BBB –
 Decl. of IES Investigator
   McLaughlin regarding
Dr. David Harrison 02/12/21
         6:20-cv-00423-JFH Document 72-3 Filed in ED/OK on 02/12/21 Page 2 of 4




                                                 DECLARATION


        I declare that my name is Kevin McLaughlin, I am over the age of eighteen and I am fully
competent to make this declaration. I know each of the facts set forth herein based on personal firsthand
knowledge:

        1.      I am an Investigator for the U.S. Department of Agriculture (USDA), Animal & Plant
Health Inspection Service (APHIS), Investigative & Enforcement Services (IES). I have held this position
since 2002. My work address is 920 Main Campus Drive. Suite 200, Raleigh, NC 27606, and my mobile
phone number is (817) 807-3608.

        2.      On 02/10/21, I received an assignment to contact Dr. David Harrison. Dr. Harrison was
the veterinarian Jeff Lowe hired to tranquilize animals in order to move them from their facility in
Wynnewood, OK to a facility in Thackerville, OK. The movement of animals started on 10/02/20, and
ended on 10/03/20.

        3.      An internet search showed Dr. Harrison was the owner of Grassland Veterinary Services,
located at 202 NE 4th St, Lindsay, OK 73052. The clinic phone number is (405) 756-4448. Dr. Harrison’s e-
mail address for work purposes is grasslandvet@hotmail.com.

        4.      On 02/11/21, I phoned Dr. Harrison at the number provided above. A receptionist
answered, and I asked to speak with Dr. Harrison if he was available. She said he was available, asked my
name and transferred the call. When Dr. Harrison answered I introduced myself and told him that I needed
to speak with him about the services he provided for Jeff Lowe at the facility in Wynnewood, OK in
October 2020. I told him there was some disagreement surrounding the liger that died at the facility after
being darted, but we could get to that later.

        5.      He asked whether I wanted to just ask him questions and he give the answer, or if I would
rather him just tell me what happened with the liger. I told him to go ahead and tell me what happened and
we could come back to my other questions.

        6.      He started out by saying that things were crazy those two days. Dr. Harrison explained that
they started darting and moving animals at approximately 2 pm on the first day (10/02/20) and he stopped
at about 7 pm in order for the Lowe’s and their crew to haul a truckload of animals to the facility in
Thackerville. He said they returned at approximately 10 pm that evening, and they continued darting and
         6:20-cv-00423-JFH Document 72-3 Filed in ED/OK on 02/12/21 Page 3 of 4


moving animals until they had another truckload, which was about 3:00 or 4:00 am. He said he took a nap,
ate breakfast, and resumed darting animals at approximately 7 am on 10/03/20 and finished later that day.

        7.      He estimated they darted approximately 35 animals, which included 2 monkeys, a panther, a
cougar, and several tigers, lions, and wolves. By darting he meant they tranquilized, or immobilized, the
animals long enough to transport them to a cage safely. He said the liger was one of the last animals darted,
and the best he remembered the liger was a female.

        8.      Dr. Harrison said the liger was “super” agitated prior to being darted the first time. Dr.
Harrison said he could not remember whether he darted the liger initially, or whether Jeff Lowe darted the
animal. He pointed out that it was only he and Jeff Lowe darting the animals, and said he would load the
darts for Jeff Lowe.

        9.      He said after darting the liger the first time, they continued darting other animals and waiting
for the liger to go down. After approximately 20-40 minutes, the liger was still up as if nothing had
happened. He said they darted the animal a second time hoping that would put the liger to sleep. Dr.
Harrison stated that he could not remember who darted the animal the second time, it was either him or Jeff
Lowe.

        10.     He said they waited another 20-40 minutes, and again the liger seemed unphased by the
medication. Dr. Harrison said this person suggested he give the liger a dart mixed with Telazol and
Ketamine. Dr. Harrison agreed and administered the last dart. Dr. Harrison mentioned a couple of times
that he was fairly sure it was him that darted the liger the third and final time.

        11.     Dr. Harrison said his wife stayed right beside the liger to monitor her for any problems while
they went out to dart other cats. He said he was about 100 yards away when his wife called him saying the
liger seemed to be having trouble.

        12.     He said that since he planning to have the animals sleep off the immobilizing agent, he was
not planning on having to reverse it, therefore, when he needed the reversal agent, he had to walk a “couple
of hundred yards” meandering through the park to get the reversal agent from his truck. He said it took
approximately 20 minutes from the time his wife notified him the liger was having trouble until he
administered the reversal agent.

        13.     By the time the reversal was administered, the liger’s heart was still beating, but it was not
breathing. He said they did chest compressions for approximately 45 minutes to keep the animal breathing,

                                                         2
         6:20-cv-00423-JFH Document 72-3 Filed in ED/OK on 02/12/21 Page 4 of 4


but it didn’t do any good and the liger eventually died. Dr. Harrison said the liger’s color never went bad
until it’s heart stopped. He mentioned that he thought it had too much epinephrine.

        14.     As to the tranquilizer/immobilizing agents used, Dr. Harrison said the animals were given a
dose of Meditomidine, as well as Ketamine. Since this did not work on the liger on the first two darts, the
liger’s third dart consisted of Telazol mixed with Ketamine, as suggested to Dr. Harrison. Dr. Harrison
explained that Telazol is a combination of Teledimine and Zalazapan. As to the reversing agent, Dr.
Harrison said Tolazoline was the agent he had and administered to the liger.

        15.     Dr. Harrison stated that he had some of the tranquilizer/immobilizing agents at his clinic,
but he had to borrow some from his veterinary colleagues for the Lowe’s animals. I asked if Dr. Joanne
Green provided any of the tranquilizer/immobilizing agents, and he said she had provided some of the
Ketamine, and had also given him the “recipe” for the tranquilizer/immobilizing agents. Dr. Harrison
explained that this was not his first time darting, tranquilizing, and immobilizing animals, he does it routinely
on cattle as part of his veterinary practice.

        16.     Dr. Harrison said this was not his first experience with the Lowes, they had brought a tiger
cub to his clinic (that eventually died), and he had darted animals at the Wynnewood facility a couple of
times before. He said he would not consider them a regular client, and he had never been to their facility in
Thackerville, OK. He went on to say the Lowe’s were his only client with big cats; the only other exotics he
works on are a few snakes and turtles.


I declare that the foregoing is true and correct to the best of my knowledge and that this declaration was
executed on February 12, 2021.
                                                                KEVIN          Digitally signed by KEVIN
                                                                               MCLAUGHLIN
                                                                MCLAUGHLIN     Date: 2021.02.12 10:00:02 -06'00'
                                                                ______________________________
                                                                Kevin McLaughlin
                                                                IES Investigator, Texas




                                                       3
